PER CURIAM.
This is an appeal from a final judgment entered upon a jury verdict awarding compensatory and punitive damages to appel-lees on their claims for breach of contract and fraud.
We reverse the award of damages to Emil Palik in all respects because it is undisputed on the record that Palik had no contractual or other relations with appellants. In addition, because we find no evi-dentiary support for the punitive damages awards or the awards of compensatory damages for fraud, we reverse all such awards. However, we find sufficient evidence for the jury to conclude that a breach of contract occurred and affirm the awards for compensatory damages for breach of contract for all appellees except Palik. We also find that the trial court erred in admitting certain evidence but find such error to be harmless in view of the other evidence presented at trial.
Accordingly, we affirm in part and reverse in part and remand with directions that judgment be entered in accord with this opinion.
ANSTEAD and WALDEN, JJ., and SMITH, FREDRICKA G., Associate Judge, concur.